              Case 4:20-cv-00148-RH-MAF Document 19-1 Filed 06/08/20 Page 1 of 18
Filing # 108321382 E-Filed 06/03/2020 12:24:16 PM
                                                                                 Exhibit A
                  IN THE CIRCUIT COURT OF THE SECOND JUDICIAL CIRCUIT
                            IN AND FOR LEON COUNTY, FLORIDA
                                     CIVIL DIVISION

         FLORIDA COALITION AGAINST DOMESTIC
         VIOLENCE, INC., a Florida Not-for-profit
         corporation,
                                                            CASE NO.:   2020 CA 001044
               Plaintiff,

         v.                                                 DIVISION:

         HANOVER INSURANCE COMPANY (THE);
         AND TRAVELERS CASUALTY AND SURETY
         COMPANY OF AMERICA, TIFFANY CARR;
         SANDRA BARNETT; PATRICIA DUARTE;
         MELODY KEETH; LAUREL LYNCH; ANGELA
         DIAZ-VIDAILLET;  SHANDRA     RIFFEY;
         DONNA    FAGAN;  THERESA   BEACHY;
         SHERYL SCHWAB; LORNA TAYLOR; PENNY
         MORRILL; FLORIDA COALITION AGAINST
         DOMESTIC VIOLENCE FOUNDATION, INC.,

                Defendants,

         OFFICE OF THE ATTORNEY GENERAL,
         STATE OF FLORIDA DEPARTMENT OF
         LEGAL     AFFAIRS AND    FLORIDA
         DEPARTMENT     OF CHILDREN  AND
         FAMILIES,

                Nominal Defendants.

                                                       //


                            COMPLAINT AND DEMAND FOR JURY TRIAL

               COME NOW, the Plaintiff, FLORIDA COALITION AGAINST DOMESTIC

        VIOLENCE, INC., a Florida Not-for-profit corporation, hereinafter referred to as ("FCADV"),
      Case 4:20-cv-00148-RH-MAF Document 19-1 Filed 06/08/20 Page 2 of 18




by and through their undersigned counsel, and hereby sues Defendants named herein names as

parties the Nominal Defendants% and alleges as follows:

                                     JURISDICTION & VENUE

        1.      The is an action for declaratory relief pursuant to Fla. Stat. § 86.011 as well as an

action for damages in excess of $30,000.00 exclusive of costs, pre-judgement interest and

attorneys' fees.

        2.      Venue is proper as to all Defendants because a substantial part of the events or

omissions giving rise to FCADV's claims against the Defendants occurred in Leon County,

Florida.

                                                PARTIES


        3.      Plaintiff, FCADV, was and is a Florida Not-for-profit corporation authorized to

conduct business in the State of Florida and conducting business in and throughout the State of

Florida.

        4.      Upon information and belief, Defendant, HANOVER INSURANCE COMPANY

(THE) ("HANOVER") is an insurance company and/or corporation organized or existing under

the laws of the State of New Hampshire. Upon information and belief, at all times relevant herein

Defendant HANOVER was authorized to and doing business in the State of Florida.



 The Nominal Defendants have interests in the outcome of this litigation as they are asserting claims against
Plaintiff, which are covered under the Policies at issue in this action. See Southern-Owners Ins. Co. v. Wall
2 Walls Constr., LLC, 2012 WL 6009752 (M.D. Fla. 2012; Amerisure Ins. Co. v. R.L. Lantana Boatyard,
Ltd., 2010 WL 4628231 (S.D. Fla. 2010); Independent Fire Ins. Co. v. Paulekas, 633 So. 21 1111 (Fla. 3d
DCA 1994); Bethel v. Security Nat'l. Ins. Co., 949 So. 2d 219, 223 (Fla. 3d DCA 2006); Balfour Beatty
Const., LLC v. Zurich Am. Ins. Co., 2014 WL 1230650, at *2 (M.D. Fla. Mar. 25, 2014); Capitol Specialty
Ins. Corp. v. R.G. Rancho Grande Corp., 2010 WL 1541187, *1-2 (S.D. Fla. April 16, 2010) ; and Auto—
Owners Ins. Co. v. Emerald Star Casino & Resorts, Inc., 2009 WL 3446745, *2 (M.D. Fla. Oct.21, 2009).
There are no active claims or counts against said Nominal Defendant and Plaintiff is not seeking affirmative
relief from said Nominal Defendants.


                                                     2
     Case 4:20-cv-00148-RH-MAF Document 19-1 Filed 06/08/20 Page 3 of 18




       5.      Upon information and belief, Defendant, TRAVELERS CASUALTY AND

SURETY COMPANY OF AMERICA ("TRAVELERS") is an insurance company and/or

corporation organized or existing under the laws of the State of Connecticut. Upon information

and belief, at all times relevant herein Defendant TRAVELERS was authorized to and doing

business in the State of Florida.

       6.      Upon information and belief, Defendant, TIFFANY CARR is a citizen and resident

of the State of Florida and otherwise suijuris.

       7.      Upon information and belief, Defendant, SANDRA BARNETT is a citizen and

resident of the State of Florida and otherwise suijuris.

       8.      Upon information and belief, Defendant, PATRICIA DUARTE is a citizen and

resident of the State of Florida and otherwise suijuris.

       9.      Upon information and belief, Defendant, MELODY KEETH is a citizen and

resident of the State of Florida and otherwise suijuris.

       10.     Upon information and belief, Defendant, LAUREL LYNCH is a citizen and

resident of the State of Florida and otherwise suijuris.

       11.     Upon information and belief, Defendant, ANGELA DIAZ-VIDAILLET is a citizen

and resident of the State of Florida and otherwise suijuris.

       12.     Upon information and belief, Defendant, SHANDRA RIFFEY is a citizen and

resident of the State of Florida and otherwise suijuris.

       13.     Upon information and belief, Defendant, DONNA FAGAN is a citizen and resident

of the State of Florida and otherwise suijuris.

       14.     Upon information and belief, Defendant, THERESA BEACHY is a citizen and

resident of the State of Florida and otherwise suijuris.



                                                  3
     Case 4:20-cv-00148-RH-MAF Document 19-1 Filed 06/08/20 Page 4 of 18




       15.     Upon information and belief, Defendant, SHERYL SCHWAB is a citizen and

resident of the State of Florida and otherwise sui juris. Upon information and belief, Defendant,

LORNA TAYLOR is a citizen and resident of the State of Florida and otherwise suijuris.

       16.     Upon information and belief, Defendant, PENNY MORRILL is a citizen and

resident of the State of Florida and otherwise suijuris.

       17.     Upon information and belief, Defendant, FLORIDA COALITION AGAINST

DOMESTIC VIOLENCE FOUNDATION, INC., is a Florida Not-for-profit corporation

authorized to conduct business in the State of Florida and conducting business in and throughout

the State of Florida, and otherwise suijuris.

       18.     Upon information and belief, Nominal Defendant, OFFICE OF THE ATTORNEY

GENERAL, STATE OF FLORIDA DEPARTMENT OF LEGAL AFFAIRS, acts on behalf of the

Attorney General and exercise such powers as the Attorney General authorizes conferred by law.

The Attorney General is the chief legal office for the State of Florida, Art. IV, § 4(b), Fla. Const.

is broadly empowered to exercise all powers incidental to her office, § 16.01, Fla. Stat.; and is

the head of the Department of Legal Affairs, § 20.011, Fla. Stat., and the Office of

the Attorney General.

       19.     Upon information and belief, Nominal Defendant, FLORIDA DEPARTMENT OF

CHILDREN AND FAMILIES, is a State Agency with headquarters in Leon County, Florida and

otherwise suijuris.

                        UNDERLYING ACTIONS AND/OR CLAIMS

       20.     FCADV is a Florida not-for-profit corporation developed to assist victims of

domestic violence to include coordinating and administering statewide activities related to the

prevention of domestic violence.



                                                 4
     Case 4:20-cv-00148-RH-MAF Document 19-1 Filed 06/08/20 Page 5 of 18




       21.     At all times material hereto, Defendants, TIFFANY CARR, SANDRA BARNETT,

PATRICIA DUARTE , MELODY KEETH, LAUREL LYNCH, ANGELA DIAZ-VIDAILLET,

SHANDRA RIFFEY, DONNA FAGAN, THERESA BEACHY, SHERYL SCHWAB, LORNA

TAYLOR, and PENNY MORRILL served as members of the board for FCADV.

       22.     On or about March 04, 2020, Office of The Attorney General State of Florida

Department of Legal Affairs, filed suit against FCADV, and TIFFANY CARR, to have a receiver

appointed to take control and custody of FCADV or, alternatively, to reorganize FCADV to ensure

its proper management; (1) to dissolve the Foundation or, alternatively, to reorganize the

Foundation in its stated mission and objectives; and (2) to recover from Defendant Tiffany Carr

significant monies wrongly paid to her by FCADV while acting as its president and chief executive

officer ("CEO"), in the case styled: Office of The Attorney General State of Florida Department

of Legal Affairs vs. Florida Coalition Against Domestic Violence Inc., Florida Coalition Against

Domestic Violence Foundation Inc., and Tiffany Cam filed in the Second Judicial Circuit in and

for Leon County Florida (the "AG Complaint"). A copy of the AG Complaint is attached hereto

as Exhibit "A."

       23.     On or about March 04, 2020, Florida Department of Children and Families (FDCF),

filed suit against FCADV, Tiffany Carr, Sandra Barnett, Patricia Duarte, Melody Keeth, Laurel

Lynch, Angela-Diaz-Vidaillet, Shandra Riffey, Donna Fagan, Theresa Beachy, Sheryl Schwab,

Lorna Taylor and Penny Morrill, alleging FCADV failed and refused to comply with, and

breached, Contracts LN967 and LJ990, including but not limited to: Violating State and Federal

statutes, rules, regulations and policies; Failing to advise of legal actions taken against FCADV;

Failing to maintain and provide adequate financial records; Failing to comply with inspections,

reviews, investigations or audits deemed necessary by the DCF Office of the Inspector General



                                                5
     Case 4:20-cv-00148-RH-MAF Document 19-1 Filed 06/08/20 Page 6 of 18




(OIG);      using    State   and    Federal   funds   for      a   prohibited   purpose-    Lobbying;

Violating      the    Federal      Funding    Accountability       and   Transparency      Act;   and

Violating of applicable public records and Sunshine laws, in the case styled: Florida Department

of Children and Families vs. FCADV, Tiffany Carr, Sandra Barnett, Patricia Duarte, Melody

Keeth, Laurel Lynch, Angela-Diaz-Vidaillet, Shandra Riffey, Donna Fagan, Theresa Beachy,

Sheryl Schwab, Lorna Taylor and Penny Morrill, Case No: 2020-CA-0004231, filed in the Second

Judicial Circuit in and for Leon County Florida (the "FDCF Complaint"). A copy of the FDCF

Complaint is attached hereto as Exhibit "B."

         24.    Hereinafter the AG Complaint and the FDCF Complaint will collectively be

referred to as the "Underlying Complaints."

                                   THE INSURANCE POLICIES

         25.    Upon information and belief, HANOVER issued a Nonprofit Entity Advantage

Directors & Officers and Entity Liability and Employment Practices Liability Policy to the

FCADV bearing Policy Number LHJ-H138435-00 with effective dates of December 19, 2019

through December 19, 2020 (the "HANOVER Policy"). A copy of the HANOVER Policy is

attached hereto as Exhibit "C."

         26.    To solidify its claims, FCADV tendered the Underlying Complaints to HANOVER.

Copies of FCADV's tender for defense and indemnity and HANOVER' s responses thereto are

attached hereto as Composite Exhibit "D."

         27.    Upon information and belief, TRAVELERS issued a Non-Profit Organization

Directors & Officers and Identity Fraud Expense Reimbursement Policy to the FCADV, bearing

Policy Number 106433516 with effective dates of December 19, 2019 through December 19, 2020




                                                  6
          Case 4:20-cv-00148-RH-MAF Document 19-1 Filed 06/08/20 Page 7 of 18




(the "TRAVELERS Policy"). A copy of the TRAVELERS Policy is attached hereto as Exhibit

“E . 99




           28.          To solidify its claims, FCADV tendered the Underlying Complaints to

TRAVELERS. Copies of FCADV's tender for defense and indemnity and TRAVELERS'

responses thereto are attached hereto as Composite Exhibit "F."

          COUNT 1- ACTION FOR DECLARATORY RELIEF AGAINST HANOVER &
                            DEMAND FOR JURY TRIAL

           29.          FCADV re-alleges all common allegations, paragraphs 1 through 28 above, as if

fully set forth herein.

           30.          This Court has jurisdiction over this action for declaratory relief pursuant to

Chapter 86, Florida Statutes, specifically §86.011, Florida Statutes.

           31.          FCADV and Defendants have claims and/or interests that would be affected by the

requested declarations.

           32.          FCADV demands a jury trial, specifically as to this Count.

           33.          The HANOVER Policy contains the following relevant provisions:

                              .            ,            in                         sitltern.--r. s in the AppErwloo                        t
    ,etid.rs drindri.                           arc.1                             thy;            including                                    Insur4-r
 insured

           INSU !NG AGREEMENTS
           A.
                1he   irg"..hifec                                          h ineuror.! ?.r         al Loss           h the insured triclividua1
                                    ia,, due                    ‘ith-                             ISLEfed          „da.i during the PdFicy Period. ,.-A•
                                               P=2,r                        exw!...i. lot. Lam€                                     - co-on beh3ur el The



                                                                                        t    ass      •              1.4 ed Individual •                 . ...1
                                       Claim First r                       st the 1.wriurec'                   inng the Policy Period. Ofte EXterldeli
                                        it a                 1-;L1( 17,1                                  e'   nthty               th-s insured lnd'iv.td5a1
                           Loss
           C.
                The                                       .f of nn uc red Enttly. Loss                         trvi,u red Entity is tei•-).ally           hAlf
                due to a ciaim firt,t avic;              Aaainto. the        Entity curio{;                    oti Period or the Exiended RP-
                Period




                                                                                     7
        Case 4:20-cv-00148-RH-MAF Document 19-1 Filed 06/08/20 Page 8 of 18



III.       DEFINITIONS
           Claim means:
           A. With respect to insuring Agreements I A. and I,B., any:


 C. With respect to Insuring Agreement I.C., any:
       1. Written demand received by an Insured for monetary or non-monetary relief including injunctive relief;
       2. Civil proceeding commenced by the service of a complaint or similar pleading;
       3. Criminal proceeding commenced by the filing of charges;
       4. Formal administrative or regulatory proceeding commenced by the fOng of charges, formal investigative
          order or similar document; or
       5. Arbitration or mediation proceeding commenced by the receipt of a demand for arbitration or mediation or
          similar document;
       against an Insured Entity for a Wrongful Act, including any appeal therefrom; or
       6. Written request first received by an Insured to toll or waive a statute of limitations relating to a potential
          Claim described in C.1. through C 5. above:

  Loss means Defense Expenses and the amount the Insured is legally obligated to pay as a result of a Claim
  including:
  A. Monetary judgments. awards or settlements, pre-judgment and post-judgment interest and compensatory
     damages;
  B.. Punitive or exemplary damages or the multiple portion of any multiplied damage award if insurable under the
      law of the jurisdiction most favorable to the insurability of such damages where such jurisdiction has a
      substantial relationship to the Insured, the Insurer, or to the Claim giving rise to such damages; or
  C, Civil fines or penalties assessed against an Insured Individual, including civil penalties assessed against an
     Insured Individual pursuant to the Foreign Corrupt Practices Act (15 U.S.C. 78dd-2(g)(2)(B)). if and to the
     extent such fines or penalties are insurable under the law of the jurisdiction in which such fines and penalties
     are assessed.

 Wrongful Act means Personal Injury. Publisher Liability or any actual or alleged act, error, omission,
 misstatement, misleading statement, neglect, breach of duty committed or attempted or allegedly committed or
 attempted by'
 A     With respect to Insuring Agreements I.A. and I.B, an Insured individual in his or her capacity as such or any
       other matter claimed against an Insured Individual solely in his or her status as such; or
 B     With respect to Insuring Agreement 1.C., an Insured Entity.
 All Related Wrongful Acts shall be considered a single Wrongful Act and all Related Wrongful Acts wil€ be
 deemed to have occurred at the time the first of such Related Wrongful Acts occurred whether prior to or during
 the Policy Period,



XV.      RESCINDABILITY
         The Insurer shall not be entitled under any circumstances to void or rescind this Policy with respect to any
         Insured.



          34.      FCADV contends the HANOVER Policy provides coverage for, including but not

limited to, the following:

                a. FCADV's liability for the claims asserted in the Underlying Complaints; and/or


                                                              8
     Case 4:20-cv-00148-RH-MAF Document 19-1 Filed 06/08/20 Page 9 of 18




             b. FCADV's legal expenses incurred in defending the Underlying Complaints.

       35.     FCADV has complied with all conditions precedent to the filing of this lawsuit, and

notwithstanding the same, HANOVER has reserved its rights to deny its obligations to defend

FCADV, including the right to recover any and all defense fees and costs incurred in FCADV's

defense. Alternatively, to the extent that FCADV has failed to comply with any conditions

precedent, the failure to comply with the same did not prejudice and/or is immaterial as an

immaterial breach of the subject contracts of insurance as such claims were or would have been

denied by HANOVER. Alternatively, HANOVER waived any such conditions and/or is estopped

from asserting any defenses related to conditions precedent. More specifically, FCADV has plainly

given notice of all claims, which are the subject of this lawsuit to HANOVER and/or their

designated agents.

       36.     To date, HANOVER has only accepted FCADV's defense pursuant to a complete

reservation of rights and specifically reserved its perceived right to recover any and all defense

fees and costs paid on FCADV's behalf. Moreover, HANOVER has not paid FCADV's defense

fees and costs or otherwise provided a defense to FCADV.

       37.     As such, an actual controversy exists between HANOVER and FCADV.

Additionally, TRAVELERS contends there is no "Claim" during the policy period, but

HANOVER contends all of the events giving rise to a "Claim" preceded its policy period.

Accordingly, FCADV is in doubt as to their rights, duties, and obligations owed to them pursuant

to the HANOVER Policy, and the applicability of the HANOVER Policy to the claims as alleged

in the Underlying Complaints including but not limited to, scope of coverage available to FCADV

as an insured and whether the damages alleged constitute a covered loss under the HANOVER




                                                9
     Case 4:20-cv-00148-RH-MAF Document 19-1 Filed 06/08/20 Page 10 of 18




Policy, including an obligation to both defend and indemnify FCADV. Thus, FCADV is in need

and entitled to a judicial declaration of its rights regarding the same.

       38.      More specifically, FCADV believes HANOVER owes FCADV a defense and

indemnity because:

              a. The Underlying Complaints constitute a "Loss" under the HANOVER Policy that

                 FCADV is legally obligated to pay, if proven true, due to a "Claim" first made

                 against FCADV during the HANOVER Policy Period; and

              b. The allegations of each of the Underlying Complaints do not fall solely and entirely

                 within any exclusions and/or limitations in the HANOVER Policy.

       39.      FCADV has been required to retain Boyle, Leonard and Anderson, P.A. and is

obligated to pay them a reasonable fee for their services. FCADV claims its attorneys' fees, legal

assistant fees, and costs pursuant to Fla. Stat. §627.428, §57.104, §57.041, and/or §626.9373,

which are applicable to this litigation.

        40.     It is also requested that this Court retain jurisdiction for supplemental relief pursuant

to §86.061 Florida Statutes. Said supplemental relief may include but not be limited to claims for

damages and/or bad faith as appropriate.

       WHEREFORE, FCADV respectfully requests that this Honorable Court declare the rights

of the parties as follows:

              a) That this Court has jurisdiction over the subject matter;

              b) That this Court has jurisdiction over the parties in this matter;

              c) That the HANOVER Policy was in full force and effect at all relevant times;

              d) That the HANOVER Policy provides coverage for FCADV's liability for the claims
                 in the Underlying Complaints;

              e) That the HANOVER Policy provides coverage for FCADV's legal expenses
                 incurred in defending the Underlying Complaints;


                                                   10
     Case 4:20-cv-00148-RH-MAF Document 19-1 Filed 06/08/20 Page 11 of 18




             f) That no exclusions or other limitations of coverage contained in the HANOVER
                Policy are applicable to the claims asserted in the Underlying Complaints;

             g) That HANOVER owes attorneys' fees and costs pursuant to Florida Statutes
                §627.428, 57.104, 57.041 and/or 626.9373;

             h) That FCADV is entitled to pre judgment interest;

             i) That FCADV is entitled to post-judgment interest;

             j) That this Court retain jurisdiction to grant supplemental relief pursuant to §86.061,
                Florida Statutes, including but not limited to claims for damages and/or bad faith,
                as appropriate;

             k) And grant all other relief as is just and proper.

                COUNT 2 — BREACH OF CONTRACT AGAINST HANOVER
       41.     FCADV re-alleges and incorporates the allegations contained in Paragraphs 1

through 28 above as if fully set forth herein.

       42.     FCADV demands a jury trial specifically as to this Count.

       43.     The HANOVER Policy is a contract and FCADV has satisfied all conditions

precedent for recovery.

       44.     The Underlying Complaints contain claims for damages against FCADV that satisfy

the definitions of "loss", "wrongful act" and "claim" under the HANOVER Policy.

       45.     FCADV provided notice of the claims to HANOVER. HANOVER only accepted

FCADV's defense pursuant to a complete reservation of rights and specifically reserved its

perceived right to recover any and all defense fees and costs paid on FCADV's behalf.

       46.     HANOVER has further breached the terms and conditions of the HANOVER Policy

by failing to provide FCADV with a defense in this matter.

       47.     There are no conditions and/or exclusions in the HANOVER Policy relied upon by

HANOVER that would preclude coverage and/or a complete defense being awarded to FCADV.

       48.     FCADV has been damaged by HANOVER's breach of the HANOVER Policy and

such damages included by are not limited to:

                                                  11
     Case 4:20-cv-00148-RH-MAF Document 19-1 Filed 06/08/20 Page 12 of 18




              a. FCADV's costs and attorneys' fees incurred in defending the Underlying

                 Complaints;

              b. FCADV's liability for the claims asserted in the Underlying Complaints.

        49.     FCADV has retained Boyle, Leonard and Anderson, P.A. to represent them in this

action and is obligated to pay them a reasonable fee for their services. FCADV is entitled to recover

its costs pursuant to Fla. Stat. §627.428, §57.104, §57.041, and/or §626.9373, as a result of

prosecuting this action.

        50.     As a result of the foregoing breaches, HANOVER owes to FCADV the damages

which FCADV has sustained as a result of the claims in the Underlying Complaints which form

the basis for this subject litigation.

        WHEREFORE, FCADV respectfully requests judgment against HANOVER for damages

in excess of $30,000.00, including pre judgment and post-judgment interest, and taxable costs,

taxation of attorneys' fees as a result of prosecuting this action, along with any and all other relief

this Honorable Court deems just and proper.

      COUNT 3 -ACTION FOR DECLARATORY RELIEF AGAINST TRAVELERS
                       & DEMAND FOR JURY TRIAL


        51.     FCADV re-alleges and incorporates the allegations contained in Paragraphs 1

through 28 above as if fully set forth herein.

        52.     This Court has jurisdiction over this action for declaratory relief pursuant to Chapter

86, Florida Statutes, specifically §86.011, Florida Statutes.

        53.     FCADV and Defendants have claims and/or interests that would be affected by the

requested declarations.

        54.     FCADV demands a jury trial, specifically as to this Count.

        55.     The TRAVELERS Policy contains the following relevant provisions:

                                                  12
     Case 4:20-cv-00148-RH-MAF Document 19-1 Filed 06/08/20 Page 13 of 18




        INSURING AGREEMENTS
The Company will pay on behalf of:

        A.      the Insured Persons, Loss for Wrongful Acts, except for Loss which the Insured Organization pays
                to or on behalf of the Insured Persons as indemnification;

        B.      the Insured Organization. Loss for Wrongful Acts which the Insured Organization pays to or on
                behalf of the Insured Persons as indemnification, and

         C.      the Insured Organization, Loss for Wrongful Acts,
resulting from any Claim first made during the Policy Period, or if exercised, during the Extended Reporting Period or
Run-Off Extended Reporting Period.

IL      DEFINITIONS
Wherever appearing in this liability Coverage, the following words and phrases appearing in bold type will have the
meanings set forth in this Section II. DEFINITIONS:

        A.      Claim means
                1.       a written demand for monetary damages or non-monetary relief;
                2.       a civil proceeding commenced by service of a complaint or similar pleading,
                3.       a criminal proceeding commenced by filing of charges;
                4.       a formal administrative or regulatory proceeding. commenced by a filing of charges, formal
                         investigative order, service of summons or similar document;
                5.       an arbitration. mediation or similar alternative dispute resolution proceeding if the Insured is
                         obligated to participate in such proceeding or if the Insured agrees to participate in such
                         proceeding, with the Company's written consent. such consent not to be unreasonably withheld;
                         or
                6.       a written request to toll or waive a statute of limitations relating to a potential civil or administrative
                         proceeding;
                against an Insured for a Wrongful Act, provided that Claim does not include any labor or grievance
                arbitration or other proceeding pursuant to a collective bargaining agreement.
                A Claim is deemed to be made on the earliest date that any Executive Officer first receives written
                notice of such Claim. However, if any Insured Person who is not an Executive Officer first receives
                written notice of a Claim during the Policy Period, but no Executive Officer receives written notice of
                such Claim until after the Policy Period has expired, then such Claim will be deemed to have been
                made on the date such Insured Person first received written notice of the Claim.


Loss means Defense Expenses and money which an Insured is legally obligated to pay as a result of a Claim, including
settlements, judgments, back and front pay. compensatory damages, punitive or exemplary damages or the multiple
portion of any multiplied damage award for which an Insured is vicariously liable, prejudgment and postjudgment interest.
and legal fees and expenses awarded pursuant to a court order or judgment. Loss does not include.
        civil or criminal fines, sanctions. liquidated damages other than liquidated damages awarded under the Age
        Discrimination in Employment Act or the Equal Pay Act, payroll or other taxes, or damages. penalties or types of
        relief deemed uninsurable under applicable law; or
2.      any amount allocated to non-covered loss pursuant to section ill. CONDITIONS, P. ALLOCATION of the Liability
        Coverage Terms and Conditions.

Notwithstanding the above. Loss includes any Excess Benefit Transaction Tax. in an amount not to exceed 510.000.
that an Insured Person is obligated to pay as a result of a Claim; provided that Loss does not include the 25°/ excise
tax assessed against any Disqualified Person or the 200% tax assessed for failure to correct an Excess Benefit
Transaction.

To the extent that this Liability Coverage is construed by a court of competent jurisdiction, or an arbitration panel. under
the laws of any jurisdiction other than Florida. Loss does not exclude coverage for taxes, fines, penalties, direct or
vicarious punitive or exemplary damages or the multiple portion of any multiplied damage award incurred by the Insureds
if such damages are insurable under the laws of that jurisdiction.


                                                               13
     Case 4:20-cv-00148-RH-MAF Document 19-1 Filed 06/08/20 Page 14 of 18




        Wro
                                                 error, cmisa                                                            , or 17each of .:-', uty
                                        t        --, Personal l                    1       .1   ,1: is t      i           y mat:tar asse,ted
                 ;„Firr   ,..in hisured r- ei s on in his or he

                                                                 P        oval Irr                 hers Liability                      7r..3:rd
                                        e          e                  ,     --,        a       ion
       3.                                    „                        ornisai,_            Tient,. mi-   '7           or bre7t._      duty
                          —t                                       Personal injury ::.-sr Publishers Liability       i- matter a!,..,3:erted
                          the Insure                         .n.lzatici,m or
       .4_                 :.r.- asz::,,:-.Ted d       -   'cist an lusured Person solely by reason of his car her status


       All Related Wrongful Acts are                                      nigful Act for purra                  LiMAlity Coverage,     eti
       Related Wrongful Acts v:                                               occurred at the               rst.       - Related Wromoiul
       Acts occurred        prior to or                              the Policy Pe€iod.

       56.     FCADV contends the TRAVELERS Policy provides coverage for, including but not

limited to, the following:

             a. FCADV's liability for the claims asserted in one or both of the Underlying

                Complaints; and/or

             b. FCADV's legal expenses incurred in defending the Underlying Complaints.

       57.     FCADV has complied with all conditions precedent to the filing of this lawsuit, and

notwithstanding the same, TRAVELERS denied any obligation to defend or indemnify FCADV.

Alternatively, to the extent that FCADV has failed to comply with any conditions precedent, the

failure to comply with the same did not prejudice and/or is immaterial as an immaterial breach of

the subject contracts of insurance as such claims were or would have been denied by TRAVELERS.

Alternatively, TRAVELERS waived any such conditions and/or is estopped from asserting any

defenses related to conditions precedent. More specifically, FCADV has plainly given notice of all

claims, which are the subject of this lawsuit to TRAVELERS and/or their designated agents.

       58      To date, TRAVELERS has denied any obligation to defend or indemnify FCADV

from the claims asserted in the Underlying Complaints. TRAVELERS contends the allegations of

the Underlying Complaints do not trigger its obligation to defend or indemnify FCADV on the

basis of one or more provisions or exclusions in the TRAVELERS Policy, which FCADV denies.

                                                                              14
     Case 4:20-cv-00148-RH-MAF Document 19-1 Filed 06/08/20 Page 15 of 18




More specifically, TRAVELERS contends there is no "Claim" during the policy period, but

HANOVER contends all of the events giving rise to a "Claim" preceded its policy period.

        59.     As such, an actual controversy exists between TRAVELERS and FCADV. FCADV

is in doubt as to their rights, duties, and obligations owed to them pursuant to the TRAVELERS

Policy, and the applicability of the TRAVELERS Policy to the claims as alleged in the Underlying

Complaints including but not limited to, scope of coverage available to FCADV as an insured and

whether the damages alleged constitute a covered loss under the TRAVELERS Policy, including

an obligation to both defend and indemnify FCADV. Thus, FCADV is in need and entitled to a

judicial declaration of its rights regarding the same.

        60.     More specifically, FCADV believes TRAVELERS owes FCADV a defense and

indemnity because:

              a. One or more of the Underlying Complaints and/or the events preceding the filing

                 thereof constitute a "Loss" for "Wrongful Acts" under the TRAVELERS Policy

                 that FCADV is legally obligated to pay, if proven true, resulting from a "Claim"

                 first made against FCADV during the TRAVELERS Policy Period or the Extended

                 Reporting Period; and

              b. The allegations of each of the Underlying Complaints do not fall solely and entirely

                 within any exclusions and/or limitations in the TRAVELERS Policy.

        61.     FCADV has been required to retain Boyle, Leonard & Anderson, P.A. and is

obligated to pay them a reasonable fee for their services. FCADV claims its attorneys' fees, legal

assistant fees, and costs pursuant to Fla. Stat. §627.428, §57.104, §57.041, and/or §626.9373,

which are applicable to this litigation.




                                                  15
     Case 4:20-cv-00148-RH-MAF Document 19-1 Filed 06/08/20 Page 16 of 18




       62.     It is also requested that this Court retain jurisdiction for supplemental relief pursuant

to §86.061 Florida Statutes. Said supplemental relief may include but not be limited to claims for

damages and/or bad faith as appropriate.

       WHEREFORE, FCADV respectfully requests that this Honorable Court declare the rights

of the parties as follows:

             a) That this Court has jurisdiction over the subject matter;

             b) That this Court has jurisdiction over the parties in this matter;

             c) That the TRAVELERS Policy was in full force and effect at all relevant times;

             d) That the TRAVELERS Policy provides coverage for FCADV's liability for the
                claims in the Underlying Complaints;

             e) That the TRAVELERS Policy provides coverage for FCADV's legal expenses
                incurred in defending the Underlying Complaints;

             f) That no exclusions or other limitations of coverage contained in the TRAVELERS
                Policy is applicable to the claims asserted in the Underlying Complaints;

             g) That TRAVELERS owes attorneys' fees and costs pursuant to Florida Statutes
                §627.428, 57.104, 57.041 and/or 626.9373;
             h) That FCADV is entitled to pre-judgment interest;

             i) That FCADV is entitled to post-judgment interest;

             j) That this Court retain jurisdiction to grant supplemental relief pursuant to §86.061,
                Florida Statutes, including but not limited to claims for damages and/or bad faith,
                as appropriate;

             k) And grant all other relief as is just and proper.

               COUNT 4 — BREACH OF CONTRACT AGAINST TRAVELERS
       63.     FCADV re-alleges and incorporates the allegations contained in Paragraphs 1

through 28 above as if fully set forth herein.

       64.     FCADV demands a jury trial specifically as to this Count.

       65.     The TRAVELERS Policy is a contract and FCADV has satisfied all conditions

precedent for recovery.


                                                  16
     Case 4:20-cv-00148-RH-MAF Document 19-1 Filed 06/08/20 Page 17 of 18




        66.     The Underlying Complaints contain claims for damages against FCADV that satisfy

the definitions of "loss", "wrongful act" and "claim" under the TRAVELERS Policy.

        67.     FCADV provided notice of the claims to TRAVELERS. TRAVELERS denied a

defense to FCADV and further denied that it owes FCADV any indemnity.

        68.     There are no conditions and/or exclusions in the TRAVELERS Policy relied upon

by TRAVELERS that would preclude coverage and/or a complete defense being awarded to

FCADV.

        69.     FCADV has been damaged by TRAVELERS' breach of the TRAVELERS Policy

and such damages included by are not limited to:

              a. FCADV's costs and attorneys' fees incurred in defending the Underlying

                 Complaints;

              b. FCADV's liability for the claims asserted in the Underlying Complaints.

        70.     FCADV has retained Boyle, Leonard and Anderson, P.A. to represent them in this

action and is obligated to pay them a reasonable fee for their services. FCADV is entitled to recover

its costs pursuant to Fla. Stat. §627.428, §57.104, §57.041, and/or §626.9373, as a result of

prosecuting this action.

        71.     As a result of the foregoing breaches, TRAVELERS owes to FCADV the damages

which FCADV has sustained as a result of the claims in the Underlying Complaints which form

the basis for this subject litigation.

        WHEREFORE, FCADV respectfully requests judgment against TRAVELERS for

damages in excess of $30,000.00, including pre-judgment and post-judgment interest, and taxable

costs, taxation of attorneys' fees as a result of prosecuting this action, along with any and all other

relief this Honorable Court deems just and proper.



                                                  17
    Case 4:20-cv-00148-RH-MAF Document 19-1 Filed 06/08/20 Page 18 of 18




       Respectfully submitted.

Dated June 03, 2020.



                                 By: /s/ Amanda K. Anderson
                                        Mark A. Boyle, FBN: 005886
                                        Amanda K. Anderson, FBN: 0091297
                                        Boyle, Leonard & Anderson, P.A.
                                        2050 McGregor Blvd.
                                        Fort Myers, FL 33901
                                        Telephone: (239) 337-1303
                                        Facsimile: (239) 337-7674
                                        Primary: EService@Insurance-Counsel.com
                                        Secondary #1:      MBov I e(ii) hist wane e-Counsel.com
                                        Secondary #2: AAnderson@Insurance-Counsel.com




                                           18
